Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Parkard, 752 F .3d at 1310.”
“If the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C 112, second paragraph is appropriate.” (MPEP 2173.02, I).  
The claim looks ambiguous because the thermoplastic resin could be included in the core layer in an amount of 100% by weight and that is beyond the scope of the claimed invention.  In view of Applicant’s disclosure, the core layer 
Regarding claim 8, the phrase “plate-like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d). Substitution of the “plate-shaped” for the “plate-like” would be deemed necessary to overcome an issue of indefiniteness. 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 9,381,724 to Koike et al. (Koike I). 
Koike discloses an energy conversion film having a capability of holding a large amount of charges by pores in the inside thereof by an electretization treatment by direct-current high-voltage discharge, including a core layer and a surface layer on each side of the core layer (figure 1).  The core layer is a porous film containing a thermoplastic resin (column 5, lines 1-5 and lines 40-45; and column 7, lines 55-60).  
The energy conversion film has a water vapor permeability coefficient of 0.1 to 2.5 g.mm/m2.24hr (column 16, lines 40-45).  The core layer has pores with an average pore height of 3 to 30 microns in the thickness direction of the film, an average pore diameter of 50 to 500 microns in the plane direction of the film at a frequency of from 100 to 3000 pores/mm2 (column 5, lines 10-15).  In particular, the core layer has pores with an average pore height of 10 microns in the thickness direction of the film (table 4, example 2).  That would give a pore aspect ratio (pore diameter/pore height) in the range of from 5 to 10. 
50/10= 5
500/10 =50
The surface layer has a thickness of 15 microns within the claimed range (table 3, example 12).  The surface layer comprises a high density polyethylene having a melting point of 131oC (resin composition j, resin 3, example 14).  The surface layer is equated to the claimed heat seal layer having a melting point of 50 to 140oC. 
As to claim 2, Koike I discloses that the core layer has 417 and 646 pores/mm2 in the machine direction and transverse direction respectively (table 4, example 1).  
As to claim 3, Koike I discloses that the thermoplastic resin contained in the core layer is polyolefin resin (table 1).  
As to claim 5, Koike I discloses that the core layer contains 0.01 to 4% by mass of metal soap (column 10, lines 60-65).  
As to claim 6, Koike I discloses that the energy conversion film is stretched in at least a uniaxial direction (column 12, lines 55-60).  
As to claim 7, Koike I discloses that the core layer contains an inorganic filler and an organic filler wherein the inorganic filler and the organic filler have a volume-average particle size of 3 to 30 microns (column 10, lines 10-15).  

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Koike I as applied to claim 1 above, and further in view of US 2016/0250649 to Koike et al.  (Koike II).
Koike I discloses an energy conversion film having a capability of holding a large amount of charges by pores in the inside thereof by an electretization treatment by direct-current high-voltage discharge, including a core layer and a surface layer on each side of the core layer (figure 1).  The core layer is a porous film containing a thermoplastic resin (column 5, lines 1-5 and lines 40-45; and column 7, lines 55-60).  
The energy conversion film has a water vapor permeability coefficient of 0.1 to 2.5 g.mm/m2.24hr (column 16, lines 40-45).  The core layer has pores with an average pore height of 3 to 30 microns in the thickness direction of the film, an average pore diameter of 50 to 500 microns in the plane direction of the film at a frequency of from 100 to 3000 pores/mm2 (column 5, lines 10-15).  In particular, the core layer has pores with an average pore height of 10 microns in the thickness direction of the film (table 4, example 2).  That would give a pore aspect ratio (pore diameter/pore height) in the range of from 5 to 10. 
50/10= 5
500/10 =50
The surface layer has a thickness of 15 microns within the claimed range (table 3, example 12).  
Koike I states that the energy conversion film has been widely used for an application of air filter which is capable of effectively adsorbing fine dust and dirt by electric field (column 1, lines 30-35).  Koike I does not explicitly disclose the surface layer of the energy conversion film comprising a heat sealing layer.  
Koike II, however, teaches a filter having air channels formed using an electric sheet, wherein an air channel cross-sectional ratio of the filter is from 10-90% and a volume change density of the filter is from 10 to 5000 nC/cm3 (abstract).   The electret sheet comprises a base layer disposed between two surface layers (paragraph 85 and figure 2).  The surface layer has a melting point lower than the melting point of the base layer so that the filter comprising a plurality of electret sheets can be produced easily by heat bonding because each electret sheet has heat sealability (paragraph 85).  The resin of the surface layer that is suitable for heat sealability includes low-density polyethylene having a melting point within the claimed range as like material has like property (paragraph 86).  The filter comprises a corrugated electret sheet and a flat electret sheet alternatively laminated and thermally fused to each other (paragraph 55 and figure 4).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the resin of the surface layer disclosed in Koike I made of low-density polyethylene disclosed by Koike II motivated by the desire to impart heat sealability to the heat energy conversion film.  
As to claim 2, Koike I discloses that the core layer has 417 and 646 pores/mm2 in the machine direction and transverse direction respectively (table 4, example 1).  
As to claim 3, Koike I discloses that the thermoplastic resin contained in the core layer is polyolefin resin (table 1).  
As to claim 5, the core layer contains 0.01 to 4% by mass of metal soap (column 10, lines 60-65).  
As to claim 6, Koike I discloses that the energy conversion film is stretched in at least a uniaxial direction (column 12, lines 55-60).  
As to claim 7, Koike I discloses that the core layer contains an inorganic filler and an organic filler wherein the inorganic filler and the organic filler have a volume-average particle size of 3 to 30 microns (column 10, lines 10-15).  
As to claim 8, Koike I does not explicitly disclose a filter comprising a corrugated electret sheet and a flat electret sheet alternatively laminated and thermally fused to each other.  
Koike II, however, teaches a filter having air channels formed using an electric sheet, wherein an air channel cross-sectional ratio of the filter is from 10-90% and a volume change density of the filter is from 10 to 5000 nC/cm3 (abstract).   The electret sheet comprises a base layer disposed between two surface layers (paragraph 85 and figure 2).  The surface layer has a melting point lower than the melting point of the base layer so that the filter comprising a plurality of electret sheets can be produced easily by heat bonding because each electret sheet has heat sealability (paragraph 85).  The resin of the surface layer that is suitable for heat sealability includes low-density polyethylene having a melting point within the claimed range as like material has like property (paragraph 86).  The filter comprises a corrugated electret sheet and a flat electret sheet alternatively laminated and thermally fused to each other (paragraph 55 and figure 4).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a filter disclosed in Koike I comprising a corrugated electret sheet and a flat electret sheet alternatively laminated and thermally fused to each other disclosed in Koike II motivated by the desire to provide a channel structure that is strong and unlikely collapse even when the amount of electrification of the electret sheet is increased.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788